                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    VALERIE SAMPSON and DAVID                            CASE NO. C17-0028-JCC
      RAYMOND, on their own behalf and on the
10
      behalf of all others similarly situated,             MINUTE ORDER
11
                             Plaintiffs,
12            v.

13    KNIGHT TRANSPORTATION, INC. et al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court pursuant to the parties’ joint status report (Dkt. No.
19   106). On June 14, 2018, the Court certified the following question to the Washington Supreme
20   Court: “Does the Washington Minimum Wage Act require non-agricultural employers to pay
21   their piece-rate employees per hour for time spent performing activities outside of piece-rate
22   work?” (Dkt. No. 92 at 17.) The Washington Supreme Court has answered the certified question
23   “no.” See Sampson v. Knight Transportation, Inc., 448 P.3d 9, 11 (2019). There is a pending
24   motion for class certification before the Court that has been fully briefed. (See Dkt. Nos. 52, 70,
25   77, 79, 82, and 83.) Defendants request leave to submit additional briefing to address both the
26   Washington Supreme Court decision and additional caselaw that bears on certification of the

     MINUTE ORDER
     C17-0028-JCC
     PAGE - 1
 1   remaining issues in the case. (Dkt. No. 106 at 2.) Finding good cause, the Court GRANTS

 2   Defendants’ request and ORDERS as follows:

 3          1. The Court LIFTS its stay of this action.

 4          2. Defendants may submit a supplemental brief addressing the Washington Supreme

 5             Court decision and any new relevant legal authority issued after the close of the class

 6             certification briefing. Defendants’ supplemental brief shall not exceed five pages and

 7             is due on March 18, 2020.

 8          3. Plaintiffs’ response to Defendants’ shall not exceed five pages and is due on March
 9             25, 2020.
10          4. Plaintiffs’ motion for class certification (Dkt. No. 52) is RENOTED for March 25,
11             2020.
12          DATED this 3rd day of March 2020.
13                                                         William M. McCool
                                                           Clerk of Court
14
                                                           s/Tomas Hernandez
15
                                                           Deputy Clerk
16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-0028-JCC
     PAGE - 2
